644 N.W.2d 728 (2002)
466 Mich. 1211
GRIEVANCE ADMINISTRATOR, Attorney Grievance Commission, State of Michigan, Petitioner-Appellant,
v.
John F. VOS, III, P-21870, Respondent-Appellee.
Docket No. 120351.
Supreme Court of Michigan.
May 30, 2002.
On order of the Court, the application for leave to appeal from the October 22, 2001 decision of the Attorney Discipline Board is considered, and pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the ADB decision and REMAND this matter to the ADB to reconsider its decision in light of (1) the framework in Grievance Administrator v. Lopatin, 462 Mich. 235, 239-240, 612 N.W.2d 120 (2000) (distinguishing between the violation of a rule, the extent of the violation, the range of sanctions available, and whether aggravating and mitigating circumstances would increase or decrease the sanction to be imposed for the misconduct), and (2) the plain language of the relevant rules, i.e., MRPC 3.5(c) (providing that a lawyer shall not "engage in undignified or discourteous conduct toward the tribunal"), and MRPC 6.5(a) (providing that "[a] lawyer shall treat with courtesy and respect all persons involved in the legal process"). Both of these rules address discourteous behavior and do not require proof of threatening behavior or statements. On remand, the ADB shall address whether respondent's use of profanity directed at the presiding magistrate during a proceeding but off the record and his other conduct was discourteous in violation of MRPC 3.5(c) and/or MRPC 6.5(a), and, if so, what discipline is appropriate.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.